HOLMES, Judge.
This is a divorce case. The trial court awarded alimony to the wife and the husband appeals.
The sole issue before this court is whether Tit. 34, § 31, Code of Alabama (Alabama’s alimony statute), is unconstitutional.
The husband raised the issue of the constitutionality of the statute for the first time in his motion for a new trial. Error on appeal may not be so predicated. See Dale v. Dale, 54 Ala.App. 505, 310 So.2d 225.
In any event, we would note that this court, in two previous decisions, has upheld the constitutionality of Tit. 34, § 31 Code of Alabama. See Orr v. Orr, Ala.Civ.App., 351 So.2d 904, decided March 10, 1977; and Blackwell v. Blackwell, Ala.Civ.App., 348 So.2d 500.
The case is due to be affirmed.
AFFIRMED.
WRIGHT, P. J., and BRADLEY, J., concur.